Citation Nr: 1738163	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  15-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for necrotic tissue of the brain and spine, to include as secondary to multiple sclerosis with optic neuritis, diplopia, and erectile dysfunction.  

2.  Entitlement to an initial disability rating in excess of 30 percent for multiple sclerosis with optic neuritis, diplopia, and erectile dysfunction.  

3.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS) (anxiety disorder).  

4.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.  

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to October 19, 2016, and in excess of 60 percent thereafter.  

6.  Entitlement to an initial disability rating in excess of 10 percent for voiding dysfunction prior to October 19, 2016, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1992 to July 1997.  

These matters come to the Board of Veterans' Appeals (Board) from September 2013, October 2013, and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran previously requested a hearing before the Board; however, he subsequently withdrew that request in February 2016.  38 C.F.R. § 20.704(e) (2016).  

During the pendency of the appeal, a December 2016 rating decision granted increased disability ratings for the Veteran's left lower extremity neuropathy and voiding dysfunction; however, as these decisions do not represent a total grant of benefits sought on appeal, the respective claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Similarly, a May 2014 rating decision granted service connection for headaches and nystagmus associated with multiple sclerosis, as well as special monthly compensation (SMC) for the loss of use of a creative organ based on the Veteran's erectile dysfunction associated with multiple sclerosis; however, the Veteran has not appealed these particular grants or the disability ratings or effective dates assigned; therefore, they are not currently before the Board as part of the current appeal.  38 C.F.R. §§ 20.200-02 (2016).  

The Veteran's claims on appeal were previously remanded by the Board in September 2016 for additional development.  The previously-requested development has since been completed regarding the Veteran's increased rating claims; therefore, those matters are properly returned to the Board for further adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as discussed below, there has not been substantial compliance with prior remand directives concerning the Veteran's claim of entitlement to service connection for necrotic tissue of the brain and spine, to include as secondary to multiple sclerosis with optic neuritis, diplopia, and erectile dysfunction; therefore, that matter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's has been in receipt of the minimum 30 percent disability rating available under Diagnostic Code (DC) 8018; additionally, separate disability ratings have previously been assigned for all other manifestations of the Veteran's multiple sclerosis that warrant separate disability ratings.  

2.  For the entire period on appeal, the Veteran's anxiety disorder was manifested by psychiatric symptoms all of which are most nearly approximated by no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

3.  For the entire period on appeal, the Veteran's peripheral neuropathy of the right upper extremity has been manifested by symptoms all of which are most nearly approximated by no worse than mild incomplete paralysis of the musculospiral (radial) nerve on the major side.  

4.  Prior to March 1, 2016, the Veteran's peripheral neuropathy of the left lower extremity was manifested by symptoms all of which are most nearly approximated by no worse than mild incomplete paralysis of the sciatic nerve.  

5.  From March 1, 2016 to October 19, 2016, the Veteran's peripheral neuropathy of the left lower extremity was manifested by symptoms all of which are most nearly approximated by no worse than moderate incomplete paralysis of the sciatic nerve.  

6.  From October 19, 2016, the Veteran's peripheral neuropathy of the left lower extremity was manifested by symptoms all of which are most nearly approximated by no worse than severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  

7.  Prior to September 30, 2014, the Veteran's voiding dysfunction was manifested by no worse than urinary leakage which did not require the use of absorbent material, urinary frequency with a daytime voiding interval between two and three hours, and obstructed voiding with non-marked hesitancy.  

8.  From September 30, 2014, the Veteran's voiding dysfunction has been manifested by no worse than urine leakage requiring the use of absorbent material which must be changes less than 2 times per day without the use of an appliance, increased urinary frequency with a daytime voiding interval between 1 and 2 hours and nighttime awakening to void no more than 4 times, and obstructed voiding with marked hesitancy, marked weak stream, and markedly decreased forced of stream.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for multiple sclerosis with optic neuritis, diplopia, and erectile dysfunction have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.124a, DC 8018 (2016).  

2.  The criteria for an initial disability rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS), have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.126, 4.130, DC 9413 (2016).  

3.  The criteria for an initial disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 8614 (2016).  

4.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to March 1, 2016 have not been met; the criteria for an increased 20 percent disability rating have been met from March 1, 2016; and the criteria for a disability rating in excess of 60 percent have not been met from October 19, 2016.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 8520, 8620 (2016).  

5.  The criteria for an initial disability rating in excess of 10 percent for voiding dysfunction prior to September 30, 2014 have not been met; the criteria for a 20 percent disability rating, but no higher, have been met from September 30, 2014; and the criteria for a disability rating in excess of 20 percent have not been met from September 30, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.115a, 4.115b, DC 7542 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Initial Ratings - Generally  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

Handedness, for the purpose of a dominant (major) or non-dominant (minor) rating will be determined by the evidence of record, or by testing on VA examination; moreover, only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2016).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the Board has considered the Veteran's initial rating claims from their assigned effective dates, as well as any currently assigned staged rating periods.  

II.A.  Initial Rating - Multiple Sclerosis  

The Veteran's multiple sclerosis with optic neuritis, diplopia, and erectile dysfunction is currently rated as 30 percent disabling under DC 8018 from May 10, 2011.  See 38 C.F.R. § 4.124a, DC 8018 (2016).  

Significantly, the sole minimum rating provided for under DC 8018 is a 30 percent disability rating.  Id.  For a minimum rating pursuant to DCs 8000-8025, including DC 8018, it is required that there be ascertainable residuals.  See id., Note.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis rendered; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  Id.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  Id.  

In other words, the rating schedule rates multiple sclerosis based on its residuals.  In accordance with the plain language of DC 8018, in order to receive the 30 percent minimum rating, there must be at least one residual of multiple sclerosis.  If there is at least one residual, then DC 8018 acts as a ratings floor - regardless of the severity of the residuals, the mere fact that they are present entitles a veteran to at least a minimum 30 percent disability rating.  If the residuals, as rated pursuant to their own respective DCs or as rated by analogy, warrant a disability rating in excess of 30 percent, then DC 8018 is read in conjunction with 38 C.F.R. §§ 4.14 and 4.25(b), and the veteran is assigned separate ratings that do not overlap in symptoms.  

In addition to his minimum 30 percent disability rating for multiple sclerosis under DC 8018, the Veteran is also in receipt of compensation benefits for left lower extremity neuropathy, right upper extremity neuropathy, voiding dysfunction, headaches, nystagmus, and loss of a creative organ each associated with his multiple sclerosis.  Notably, the Veteran has properly perfected appeals with respect to his left lower extremity neuropathy, right upper extremity neuropathy, and voiding dysfunction; therefore, the Board has properly addressed these conditions below in the context of the current appeal.  See 38 C.F.R. §§ 20.200-02 (2016).  However, as discussed above in the Introduction, to the extent that a May 2014 rating decision granted service connection for headaches and nystagmus associated with multiple sclerosis, as well as special monthly compensation (SMC) for the loss of use of a creative organ based on the Veteran's erectile dysfunction associated with multiple sclerosis; such conditions are not currently before the Board as part of the current appeal, and need not be addressed further herein.  Id.  

Finally, to the extent that the Veteran's service-connected multiple sclerosis is also manifested by optic neuritis and diplopia, such symptoms have not been found to result in compensable symptomatology at any time during the pendency of the appeal which would otherwise entitle the Veteran to a separate disability rating under an alternate diagnostic code.  As such, the Veteran's optic neuritis and diplopia associated with multiple sclerosis are appropriately contemplated by the Veteran's current 30 percent disability rating for multiple sclerosis under DC 8018.  
38 C.F.R. § 4.124a, DC 8018.  

In sum, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for multiple sclerosis with optic neuritis, diplopia, and erectile dysfunction.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Initial Rating - Anxiety Disorder  

The Veteran's service-connected anxiety disorder, not otherwise specified (NOS), is currently rated as 30 percent disabling from May 10, 2011 under DC 9413 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9413 (2016).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Following a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS).  

In order to warrant an increased 50 percent disability rating, the Veteran's overall impairment from his anxiety disorder would need to approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9413.  

The evidence of record consistently documents that the Veteran's service-connected anxiety disorder has been manifested by anxiety and sleep impairment, or insomnia, suspiciousness, and disturbances in motivation and mood.  Significantly, objective VA examinations throughout the appeal period in August 2013 and October 2016 document that such psychiatric symptoms have resulted in no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

Such symptomatology does not more closely approximate occupational and social impairment with reduced reliability and productivity for any period on appeal; nor are such symptoms of similar severity, frequency, and duration as those associated with a 50 percent disability rating.  Id.  

The Board has considered the Veteran's assigned GAF scores during the appeal period, which ranged from 55 to 70.  The range of scores from 55 to 70 reflects symptoms ranging from mild to moderate symptoms; however, the Board notes that but for an isolated GAF score of 55, the Veteran's GAF scores throughout the rating period more accurately represent the mild to moderate symptoms contemplated by his currently assigned 30 percent disability rating for anxiety disorder.  As such, the Board acknowledges the probative evidence regarding the GAF scores during the rating period as most nearly approximating the Veteran's currently assigned 30 percent disability rating for anxiety disorder.  See Carpenter, 8 Vet. App. at 242-44.  

As the Veteran's symptoms do not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 70 or 100 percent disability rating.  Significantly, he has not shown the required severity of occupational and social impairment necessary for an increased 70 or 100 percent disability rating during the rating period, and his symptoms as a whole are not of similar severity, frequency, and duration as those particular symptoms associated with a 70 or 100 percent disability rating.  Vazquez-Claudio, supra

Thus, the Board finds that the Veteran's anxiety disorder does not result in the required level of occupational and social impairment for a disability rating in excess of 30 percent for any period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

II.C.  Initial Rating - Peripheral Neuropathy, Right Upper Extremity  

The Veteran's peripheral neuropathy of the right upper extremity is rated as 20 percent disabling from May 10, 2011 pursuant to DC 8614, regarding neuritis of the musculospiral (radial) nerve.  See 38 C.F.R. § 4.71a, DC 8614 (2016).  Notably, for purposes of rating this disability, the evidence of record documents that the Veteran's right side is his dominant (major) side.  See 38 C.F.R. § 4.69.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2016).  

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  

Under DC 8514, regarding paralysis of the musculospiral (radial) nerve, a 20 percent disability rating is warranted for mild incomplete paralysis of the musculospiral (radial) nerve on the major side; a 30 percent disability rating is warranted for moderate incomplete paralysis of the musculospiral (radial) nerve on the major side; a 50 percent disability rating is warranted for severe incomplete paralysis of the musculospiral (radial) nerve on the major side, and a maximum schedular 70 percent disability rating is warranted for complete paralysis of the musculospiral (radial) nerve on the major side.  See 38 C.F.R. § 4.71a, DC 8514 (2016).  

Significantly, the objective VA examinations of record document no worse than mild incomplete paralysis of the musculospiral (radial) nerve on the major side for the entire period on appeal.  For example, at the June 2012 VA examination, the Veteran displayed normal muscle strength, reflexes, and sensation without atrophy, with no right upper extremity muscle weakness.  Again in February 2014, the Veteran displayed normal muscle strength, reflexes, and sensation in his right upper extremity.  Most recently, in October 2016, the Veteran again displayed normal strength, reflex, and sensation, without right upper extremity muscle weakness; specifically, the examiner noted that his right radial (musculospiral) nerve was normal.  

Additionally, private treatment records from November 2012 document that the Veteran's muscle strength was normal in his upper extremities, with slightly diminished reflexes when compared to the left, and normal sensation.  A July 2013 disability benefits questionnaire (DBQ) documents that the Veteran had diminished strength in his right upper extremity upon wrist flexion and extension, with normal reflexes and sensation.  

Based upon the evidence of record, including as discussed above, the Board concludes that an initial disability rating in excess of 20 percent is not warranted for the Veteran's peripheral neuropathy of the right upper extremity for any period on appeal, as the Veteran's condition has not been manifested by moderately severe incomplete paralysis, severe incomplete paralysis, or complete paralysis of the sciatic nerve38 C.F.R. § 4.124a, DC 8520.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); however, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity for the entire period on appeal, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


II.D.  Initial Rating - Peripheral Neuropathy, Left Lower Extremity  

Similarly, the Veteran's left lower extremity peripheral neuropathy is rated as 10 percent disabling prior to October 19, 2016, and as 60 percent disabling thereafter, pursuant to DCs 8520 and 8620, regarding incomplete paralysis of the sciatic nerve and neuritis of the sciatic nerve rated as paralysis.  See 38 C.F.R. § 4.71a, DCs 8520, 8620 (2016).  

Pursuant to DC 8520, regarding paralysis of the sciatic nerve, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2016).  

Turning to the evidence of record prior to October 19, 2016, the Board notes that a June 2012 VA examination revealed normal muscle strength, reflexes, and sensation without atrophy, with no left lower extremity muscle weakness.  Similarly, private treatment records from November 2012 document that the Veteran's motor function, strength, reflexes, and sensation were normal in his lower extremities.  A July 2013 private DBQ documents full strength, and normal reflexes and sensation, although some numbness was noted in his left foot.  VA treatment records from October 2015 document that his symptoms were generally unchanged.  The Board finds that such symptoms approximate no worse than mild incomplete paralysis of the sciatic nerve.  Id.  

Notably, however, upon VA spine examination on March 1, 2016, the Veteran reported left lower extremity radicular symptoms including moderate intermittent pain, paresthesias/dysesthesias, and numbness in his left lower extremity.  Although an objective examination revealed normal left lower extremity muscle strength, reflexes, and sensation, the examiner concluded that the Veteran displayed moderate radiculopathy of the femoral and sciatic nerves.  

As such, the Board resolves any reasonable doubt in favor of the Veteran and finds that an increased 20 percent disability rating is warranted from March 1, 2016 for moderate incomplete paralysis of the sciatic nerve, and to that extent only, the Veteran's claim is granted.  However, to the extent that the examiner also identified moderate radiculopathy of the femoral nerve, the Board notes that the assignment of a separate 20 percent disability rating for the same symptoms in the left lower extremity would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

Most recently, upon VA examination on October 19, 2016, the Veteran reported left foot pain following his diagnosis of multiple sclerosis.  An objective physical examination revealed an abnormal gait due to decreased stride length in his left lower extremity, with otherwise normal strength, reflexes, and sensation.  A physical examination revealed left lower extremity symptoms including severe constant pain and paresthesias/dysesthesias.  The examiner identified severe incomplete paralysis with marked muscular atrophy of the sciatic, anterior tibial (deep peroneal), and posterior tibial nerves in the left lower extremity, although he further noted that the identified severity was not well-suited for the polyneuropathy examination as the Veteran reported subjective symptoms without correlating objective motor findings or sensory deficits.  

Based upon the above, the Board concludes that a disability rating in excess of 60 percent is not warranted for the Veteran's peripheral neuropathy of left lower extremity from October 19, 2016, as the Veteran's condition has not resulted in complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  As above, to the extent that the October 2016 VA examiner identified severe incomplete paralysis of multiple nerves related to the Veteran's left lower extremity, the assignment of a separate disability rating for the same symptoms in the left lower extremity would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

In conclusion, after consideration of all potentially applicable provisions of the rating schedule, see Schafrath, 1 Vet. App. at 595; the Board concludes that an initial disability rating in excess of 10 percent disabling prior to March 1, 2016 is not warranted, an increased 20 percent disability rating is warranted from March 1, 2016, and an increased disability rating in excess of 60 percent from October 19, 2016 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

II.E.  Initial Rating - Voiding Dysfunction  

The Veteran's voiding dysfunction, associated with his multiple sclerosis disability, is rated as 10 percent disabling prior to October 19, 2016 and as 20 percent disabling thereafter under DC 7542, rated as neurogenic bladder.  See 38 C.F.R. § 4.115b, DC 7542 (2016).  

Pursuant to DC 7542, neurogenic bladder is to be rated according to that portion of the rating schedule which addresses voiding dysfunction, under diseases of the genitourinary system.  Id.  Thereunder, the particular condition is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2016).  

Regarding urine leakage (including continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 20 percent disability rating is warranted for a condition which requires the wearing of absorbent materials which must be changed less than 2 times per day; a 40 percent disability rating is warranted for a condition which requires the wearing of absorbent materials which must be changed 2 to 4 times per day; and a maximum schedular 60 percent disability rating is warranted for a condition which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.  

Regarding urinary frequency, a 10 percent disability rating is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night; a 20 percent disability rating is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night; and a maximum schedular 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  Id.  

Regarding obstructed voiding, a 10 percent disability rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force or stream) with any one, or a combination, of the following:  1. Post void residuals greater than 150 cc; 2. Uroflowmetry; markedly diminished peak flow rate (less than 10cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; or 4. Stricture disease requiring periodic dilation every 2 to 3 months; and a maximum 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization.  Id.  

Turning to the evidence of record prior to October 19, 2016, upon VA examination in June 2012, the Veteran reported urine leakage; however, it did not require the use of absorbent material.  He further reported urinary frequency with a daytime voiding interval between two and three hours, without any obstructed voiding.  A July 2013 private DBQ does not document any voiding dysfunction.  Upon subsequent VA examination in February 2014, the Veteran reported urinary frequency with a daytime voiding interval between two and three hours, and obstructed voiding with hesitancy that was not marked.  

The Board notes that such findings do not more nearly approximate voiding dysfunction warranting an initial disability rating in excess of 10 percent.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7542.  

However, the Board is mindful that VA treatment records from September 30, 2014 document the Veteran's credible complaint of urinary frequency resulting in awakening at least three times per night.  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that an increased 20 percent disability rating is warranted from September 30, 2014.  Id.  

Notably, the evidence thereafter documents that the Veteran's symptoms were generally unchanged in October 2015 and June 2016, with ongoing lower urinary tract symptoms (LUTS) characterized by nocturia four times per night, urgency, frequency, and weak urinary stream.  Most recently, upon VA examination in October 2016, the Veteran reported voiding dysfunction with urine leakage requiring the use of absorbent material which must be changes less than 2 times per day without the use of an appliance, increased urinary frequency with a daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times, and obstructed voiding with marked hesitancy, marked weak stream, and markedly decreased forced of stream.  

Based upon the above, the Board finds that an increased disability rating in excess of 20 percent is not warranted for any period on appeal, as the Veteran's symptoms of voiding dysfunction do not meet the criteria for an increased disability rating under the relevant criteria.  Id.  The Board notes that the Veteran's symptoms of urine leakage and frequency each meet the relevant criteria for a 20 percent disability rating; however, the diagnostic code specifies that the particular condition is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (emphasis added).  As such, the assignment of separate disability ratings based on the various manifestations of the Veteran's voiding dysfunction would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

In conclusion, after consideration of all potentially applicable provisions of the rating schedule, see Schafrath, 1 Vet. App. at 595; the Board concludes that an initial disability rating in excess of 10 percent is not warranted prior to September 30, 2014; thereafter, a 20 percent disability rating is warranted, but no higher.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


ORDER

An initial disability rating in excess of 30 percent for multiple sclerosis with optic neuritis, diplopia, and erectile dysfunction is denied for the entire period on appeal.  

An initial disability rating in excess of 30 percent for anxiety disorder, NOS, is denied for the entire period on appeal.  

An initial disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied for the entire period on appeal.  
An initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied prior to March 1, 2016; an increased 20 percent disability rating for peripheral neuropathy of the left lower extremity is granted March 1, 2016; a disability rating in excess of 60 percent for peripheral neuropathy of the left lower extremity is denied from October 19, 2016.  

An initial disability rating in excess of 10 percent for voiding dysfunction is denied prior to September 30, 2014; an increased 20 percent disability rating for voiding dysfunction is granted from September 30, 2014; a disability rating in excess of 20 percent for voiding dysfunction is denied from September 30, 2014.  


REMAND

Unfortunately, the Veteran's claim of entitlement to service connection for necrotic tissue of the brain and spine, to include as secondary to multiple sclerosis with optic neuritis, diplopia, and erectile dysfunction, must again be remanded due to noncompliance with remand directives articulated by the Board in September 2016.  See Stegall, 11 Vet. App. at 271.  

The September 2016 Board remand directed that the RO obtain an expert medical opinion whether the Veteran's necrotic tissue of the brain and spine results in any other disability separate from his service-connected multiple sclerosis.  Specifically, the Board directed the VA examiner to review the record and offer an opinion as to whether it is at least as likely as not that there is any diagnosed disorder associated with the necrotic tissue other than the Veteran's service-connected multiple sclerosis.  If so, the examiner was asked to opine as to whether it is at least as likely as not that any diagnosed disorder was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected multiple sclerosis.  

Notably, the Veteran was afforded a relevant VA examination in October 2016; however, the VA examiner did not offer the requested opinion; therefore, the examination does not substantially comply with the Board's prior remand directives and is inadequate to adjudicate the Veteran's service connection claim on appeal.  Id.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum VA medical opinion from October 2016 VA examiner, or an equally qualified VA examiner, regarding the Veteran's claim of entitlement to service connection for necrotic tissue of the brain and spine, to include as secondary to multiple sclerosis with optic neuritis, diplopia, and erectile dysfunction.  The entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary, and all findings should be reported in detail.  

Specifically, the examiner must render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that there is any diagnosed disorder associated with the necrotic tissue other than the Veteran's service-connected multiple sclerosis.  If so, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any such diagnosed disorder was caused or aggravated (permanently worsened beyond its normal progression) by the Veteran's service-connected multiple sclerosis.  

A detailed rationale must be provided in support of the requested opinion, including a discussion of all relevant evidence within the claims file.  

2.  After the above development, review the resulting examination report to ensure its adequacy with the above directive.  If the resulting examination is inadequate for any reason, take appropriate corrective action.  

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for necrotic tissue of the brain and spine, to include as secondary to multiple sclerosis with optic neuritis, diplopia, and erectile dysfunction.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


